% % ❖
After listening to the testimony and hearing the stipulation of facts submitted on bohalf of the respective parties, I do find and determine that the petitioner, Anna Yoss, on April 29th, 1935, was employed by The Prudential Insurance Company as a stenographer-clerk. She alleges that on that date while assisting a co-worker to remove some papers from a desk, the other young lady called her an “idiot” because she misunderstood what she was to do. She stated that this upset her considerably and she walked out of the office and over to the water cooler and got a drink of water and that she was agitated and became weak and had to sit down. Later she was escorted to a doctor’s office across the hall where a nurse rubbed her hands and later she was taken home. Subsequently she was taken by her father for treatment to Dr. Henry Klause who treated her for a nervous spell.
At the completion of the petitioner’s case a motion was made to dismiss the petition on the ground that the petitioner had failed to prove that she sustained an accident arising out *792of and in the course of her employment, citing Bryant v. Fissell, 84 N. J. L. 72; 86 Atl. Rep. 458, and other cases.
I am satisfied that the petitioner did not meet with an accident arising out of and in the course of her employment, in fact there was not one iota of testimony to even suggest an accidental occurrence.
It is accordingly ordered that the petition be and the same hereby is dismissed.
John C. Wegnek, Referee.